DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action is in response to the applicant’s argument filed on 03/17 2020. Claim 1 has been amended and Claim 6 has been cancelled.
Response to Amendment/Argument
	Applicant's arguments/amendments filed on 03/17/2020 have been fully considered but they are not persuasive. 
	Applicant’s arguments that neither Noto nor Kuono discloses a reinforcing member that protects the tire frame member so as not to be damaged from outside.
	Examiner maintains the previous rejection over Kouno (WO 2014171521 hereinafter referred to as Kouno and cited in the English equivalent US 9994075) in view of Noto (US 20060254691 A1) and evidentiary reference Kouno (US 20110297289).
	The combination of both the prior arts disclose the structural limitations of the design of the tire as claimed and explained below in the rejection. In the instant case, the design of the tire structure is taught by the references mentioned above. It would be obvious for one ordinary skilled in the art to combine the teachings of Kuono and Noto’s reinforcement plies to the carcass to provide additional strengthening.
	 Further, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kouno (WO 2014171521 hereinafter Kouno, cited in the English equivalent US 9994075) in view of Noto (US 20060254691 A1) and evidentiary reference Kouno (US 20110297289, hereinafter Kouno ‘289).

Regarding claim 1, Kouno discloses a tire comprising:
a bead portion (12, Figure 1) in which the bead core of resin-covered cord is embedded (Col 2; lines 53-65); a tire frame member (17) that is made of a resin material (The tire case 17 is formed in a circle from a resin material for use in a tire frame), which is a thermoplastic elastomer or other thermoplastic resin (col 1, line 12), and that includes the bead portion (12), the side portion (14) and a crown portion connected to a tire radial direction outer side of the side portion (Figure 1, crown-16), wherein a belt layer is provided around an outer circumference of the crown portion (Figure 1-2, resin covering layer-26 around the outer circumference of the crown portion).  Also as evident by Kouno’289, Figure 1, crown reinforcement layer-28 serves the role of a belt layer ([0061]).
Kouno further comprises a reinforcing layer (22) that is formed of a reinforcing material covered by a resin material, that is thermally welded to the resin frame (Figure 1; Col 7, lines 31-67) and at the outer circumference of the crown portion (16), thus not extending from the bead portion to a side portion connected to a tire radial direction outer side of the bead portion.

a tire comprising a bead portion (“a region where at least one bead core is applied close to the side portions”, Column 5 lines 1-2; bead core 11/10, Column 4 line 26 and Fig. 1, 6-12);
a side portion that is connected to a tire radial direction outer side of the bead portion (“two side portions at positions spaced apart from each other in an axial direction”, Column 4 lines 20-21; a side portion in Fig. 1, 6-12, right section of a tyre); and
reinforcing layers that extend from the bead portion to the side portion and that are disposed around a tire circumferential direction that is thermally welded to the bead core (“reinforcing structure associated with the carcass structure at the side portions” and “reinforcing structure comprising at least one bead core”; reinforcing structure is disposed in a row around a tire circumferential direction, Fig. 1-12 [0029], [0030], [0055], [0065]-[0072]). Noto discloses said reinforcing element extending past the crown and from the bead portion (in between 10 and 11) to the side of the bead portion on a tire radial outer side (2) to provide annular reinforcement reinforcing layer is disposed between the bead portion and the belt layer. 
Further regarding the amended limitation, reinforcing layer is formed of a reinforcing material, which is a thermoplastic elastomer ([0056]-[0057]).

Regarding claim 2, Noto teaches a variety a bead reinforcing members disposed at the bead portion, the bead reinforcing member extending from the bead core toward the tire radial direction outer side and having a thickness in a tire width direction that becomes thinner on progression toward the tire radial direction outer side (See Fig 7-8).
It would have been obvious to one skilled in the art to modify the invention of Kouno with the reinforcing plies and bead structure of Noto to provide annular reinforcement and reinforcing said bead portions as Noto discloses it is an alternative construction for a reinforcing ply.
Regarding claim 4, Noto teaches a terminal end on a bead core side of the reinforcing layer is positioned at a periphery of the bead core (Fig 7-8).
It would have been obvious to one skilled in the art to modify the invention of Kouno with the reinforcing plies and bead structure of Noto to provide annular reinforcement and reinforcing said bead portions as Noto discloses it is an alternative construction for a reinforcing ply.
Regarding claim 5, Noto teaches the bead core is formed of a strand bead; and a terminal end on a bead core side of the reinforcing layer is positioned between cords of the bead core [0061]-[0064], [0094]-[0099].
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741              

/MARC C HOWELL/Primary Examiner, Art Unit 1774